TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00100-CV


                                Latanya Ann Wilson, Appellant

                                                v.

                               Ditech Financial, LLC, Appellee


                   FROM THE COUNTY COURT OF FAYETTE COUNTY
               NO. 3779, THE HONORABLE JOE WEBER, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due September 15, 2021.            On

appellant’s motion, the time for filing was extended to January 18, 2022. Appellant has now

filed a second motion, requesting that the Court extend the time for filing appellant’s brief. We

grant in part the motion for extension of time and order appellant to file a brief no later than

February 18, 2022. No further extension of time will be granted and failure to comply with this

order may result in dismissal of this appeal. See Tex. R. App. P. 38.8(a).

               It is ordered on January 25, 2022.



Before Justices Goodwin, Baker, and Triana